DETAILED ACTION
1.        Claims 21-26 and 29-34 have been examined and are pending.

Terminal Disclaimer
2.         The terminal disclaimer filed on 6/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,411,870 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
3.         Claims 21-26 and 29-34 are allowed.
4.         The following is an examiner’s statement of reasons for allowance: A completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, a method comprising at least the steps of wherein the user fields sequentially indicate information of the terminals allocated to each resource unit constituting the frequency band, wherein the first signal field includes a predetermined field indicating whether the frame is a multi-user frame using multiple input multiple output (MIMO) applied full bandwidth transmission, and wherein when the predetermined field indicates that the frame is the multi-user frame using the MIMO applied the full bandwidth transmission, the second signal field does not include the resource allocation field.
The primary reason for the allowance of the claims is the inclusion of the limitation in all the [independent] claims which is not found in the prior art references.”
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        June 10, 2021